Per Curiam.
A complaint for review will not lie, under the code, for newly discovered evidence.
Such a complaint lies for newly discovered material matter, and for errors of law appearing on the face of the decree. 2 R. S. 280. Nelson v. Johnson, 18 Ind.
But “errors in form only, though apparent on the face of the decree, and mere matter of abatement, seem not to” be grounds for review. Ad. Eq., side p., 416. Query: Is an erroneous decision, upon the weight of evidence, which appears in the record, an error of law appearing in the proceedings, within the rule authorizing a review for error of law? See Ad. Eq., side p. 417, note.
The judgment is affirmed, with costs.